DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.

Response to Amendment
Claims 1, 9, 12 and 14 have been amended and claims 6, 8 and 10-11 have been cancelled. Claims 1-5, 7, 9 and 12-14 are currently pending. Applicant’s amendments, with respect to claims 1-5, 7, 9 and 12-14, overcome §112 (b) rejections to the claims. The 112 (b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new grounds of rejections. Applicant’s remaining arguments are based on Applicant's arguments against claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joa et al., US- 20120198570-A1 (hereinafter “Joa ‘570”) in view of CHANG et al., US-20180285544-A1 (hereinafter “CHANG ‘544”) and Girdhar et al., US-20170289806-A1 (hereinafter “Girdhar ‘806”).
Per claim 1 (independent):
Joa ‘570 discloses: An information processing device comprising: a memory; and a processor coupled to the memory and configured to: identify, from a plurality of locations, a first location where a user is present (FIG. 2, [0024], “determining access to a dataset based at least in part of a geographic location of the user or PAD attempting to access the dataset” [Emphasis added.]; [0026], “The determination in step 207 may be based on location information 205 received from the device requesting access to the dataset” where a system determines a geographic location of a user device (PAD) requesting access to a dataset (resource).);
	when the user accesses a resource by using a remote desktop connection, set access authority of the user over the resource to an allowed state or a prohibited state in accordance with whether or not the location is within an allowed region in which access to the resource is allowed, ([0027], “a PAD  the device requesting access is allowed to access the requested dataset … perform the authorization determination by querying database 209 which stores authorized location information for each dataset … Database 209 may indicate, for each dataset, positive or negative location limitations … accessible from one or more specific locations (e.g., "+A, +B, +C" means only from Locations A, B and C, 301-303, FIG. 3) … not accessible from one or more specific locations (e.g., "-D" mean from any location other than Location D, 304, FIG. 3)” where when the user requests access to the dataset (resource) with a PAD (remote desktop connection) that provides location information, an authorization determination is made by querying the database 209 that stores authorized location information for each dataset by indicating positive or negative location limitations.);
	judge whether the first location is different from a second location in which the user accesses the resource  by using information in which each of the plurality of locations and the resource accessed by the user are associated with each other ([0030], “The system may optionally periodically check to determine whether the device moves or remains in an authorized location in step 215, thereby disabling access to the dataset if the PAD moves to a location that is no longer authorized to access the dataset” where the system disables the access to the dataset being accessed in an authorized location if the PAD moves to an unauthorized location (second location), relying upon a determination whether the PAD moves or remains in the authorized location (first location).).
Joa ‘570 does not disclose but CHANG ‘544 discloses: when it is determined that the first location is different from the second location while the user is accessing the resource by using the remote desktop connection, start measurement of time without setting the access authority of the user over the resource to the prohibited state ([0105], “the processor may be configured to verify an authentication history of the electronic device, to verify the location change of the electronic device after a point in time when authentication is successful ... the processor may be configured to change the authentication level (or the authentication method) by complexly applying the elapsed time and the location change according to the movement. For example, even though the current location is a public location, in the case where the current time is within a specified first time (e.g., within 5 minutes) after authentication is successful, the processor may be configured to apply a relatively low authentication level (or authentication method).” where a user is authenticated at a first place (first location) such as a home or office (more secure place) in which a relatively high authentication level is applied. Then, after the user moves to a second place such as a public location (less secure place), the user would be still allowed to access a same resource with a relatively low authentication level instead of a prohibition if the current time is within a specified time (e.g. 5 minutes) after the authentication of the first place.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Joa ‘570 with the change of an authentication level in association with the variation of a place and elapsed time after a successful authentication as taught by CHANG ‘544 because it would perform authentication in an efficient way  by adaptively choosing a high or low authentication level based method based on the context that indicates location changes and/or elapsed time [0137].
Joa ‘570 in view of CHANG ‘544 does not disclose but Girdhar ‘806 discloses: when it is determined that a suspension time that is set for each of the plurality of the locations has elapsed after the measurement is started, terminate the remote desktop connection (FIG. 1, [0023], “geographical areas described in the geo-fence parameters 105 may be associated with a time period or time window, For example, a geographical area for a work address may be defined as active from 9:00-5:00. Therefore, if the user device 103 requests access to data outside of 9:00-5:00, the access request will be denied even if the user device 103 is located in the geographical area described by the work address. Similarly, an access-granting geographical area may expire after a time period.”; [0024], “The geo-fence policies in the policy database 113 … described by an address and a radial distance … transform the address to a geographical coordinate and may identify geographical coordinates”; [0033], “the geo-fence authenticator 212 may determine whether the data request 204 was received or submitted within a time window indicated in the geo-fence policy 209”; [0047], “The request may also include information such as … a session identifier for an established session.” where a geographical area (each of the plurality of the locations) described by an address and a radial distance may be associated with a time period (suspension time), which decides whether the established session (remove desktop connection) of the user device 103 for data access is permissible or not, that is, the termination of the session. Note that the time period is managed by the geo-fence policies in the policy database 113.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Joa ‘570 in view of CHANG ‘544 with the geo-fence policies specifying time windows for each geographical area as taught by Girdhar ‘806 because such a time restriction may prevent unauthorized access by guests temporarily visiting a geographic area, such as a user's home, or by malevolent users attempting to discern a defined geographical area to gain unauthorized access [0023].

Per claim 12 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 14 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

 Claim(s) 2, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 as applied to claim 1 and 12 above, and further in view of Rodrigues et al., US-10579322-B1 (hereinafter “Rodrigues ‘322”).
Per claim 2 (dependent on claim 1):
Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 does not disclose but Rodrigues ‘322 discloses: The information processing device according to claim 1, wherein the processor is configured to: set the access authority to the allowed state or the prohibited state in accordance with a combination of the location and time when the location is identified, and when it is determined that the user is accessing a resource to which access using the remote desktop connection is not allowed at the location at the time,  (FIG. 3, [Col. 11], ll. 43 - [Col. 12], ll. 4, “At block 308, the process 300 includes determining whether a day and/or time of day for a remote access session has occurred. If so, then the process 300 includes, at block 310, causing a server device to initiate the remote access session.” [Emphasis added.]; [Col. 12], ll. 10 - ll. 47, “At block 314, the process 300 includes comparing, by a processing device, the received information identifying the location of the mobile device to the stored information identifying the locations of the client devices to determine whether the location of the mobile device is within a threshold distance from a location of one of the client device … if the process 300 includes determining that the location of the mobile device is not within the threshold distance from the location of a client device and the client device previously connected to a remote access session, then the process 300 includes causing, at block 318, the client device to disconnect from the remote access session” [Emphasis added.] where if it is determined that a day and/or time of day for a remote access session has not occurred at block 308 and the location of a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 with the combination of a time and a location of a mobile device along with a client device for the decision of keeping a remote access session as taught by Rodrigues ‘322 because it would reduce an amount of time to provide a remote access session to a user of a client device by causing the client device to connect to the remote access session before the user accesses the client device [Col. 2], ll. 36-55.
Joa ‘570 in view of CHANG ‘544 and Rodrigues ‘322 does not disclose but Girdhar ‘806 discloses: when it is determined that the user is accessing a resource to which access using the remote desktop connection is not allowed at the location at the time, start the measurement of time ([0023], “geographical areas described in the geo-fence parameters 105 may be associated with a time period or time window, For example, a geographical area for a work address may be defined as active from 9:00-5:00. Therefore, if the user device 103 requests access to data outside of 9:00-5:00, the access request will be denied even if the user device 103 is located in the geographical area described by the work address.”).

Per claim 5 (dependent on claim 1):
Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 does not disclose but Rodrigues ‘322 discloses: The information processing device according to claim 1, wherein the processor is configured to identify the location by receiving the location information from a server device that acquires location information at predetermined time intervals from the mobile terminal device carried by the user ([Col. 3], ll. 28-52, “the first client device 108a may be a computing device at a home of a user of the mobile device 102 and the second client device 108b may be a computing device at a work office of the user. As the mobile device 102 is moved from one location to another, the mobile device 102 repeatedly identifies a location 110 of the mobile device 102 and provides information identifying the location 110 to the remote access system 104 over the network 106. The remote access system 104 compares the location 110 of the mobile device 102 to the locations of the client devices l08a-b to determine whether the mobile device 102 is located within one or more threshold distances 112a-c from the client device l08a-b.” [Emphasis added.] where the remote access system 104 (server device) compares the location provided from the mobile device of the user with the locations of the client devices. Furthermore, the location of the mobile device is repeatedly identified and provided to the remote access system.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 with the identification of the location of a user by receiving information from a server that periodically collects location information from the user’s mobile device as taught by Rodrigues ‘322 because the remote access system (server) would save its resources by regularly analyzing the location information of a user.

Per claim 13 (dependent on claim 12):
Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 as applied to claim 1 above, and further in view of IWASE, US-20160070510-A1 (hereinafter “IWASE ‘510”).
Per claim 3 (dependent on claim 1):
Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 does not disclose but IWASE ‘510 discloses: The information processing device according to claim 1, wherein the processor is configured to when it is determined that a termination alert time is reached before the predetermined time has elapsed, display a termination alert for providing a warning of termination of the remote desktop connection (FIG. 1, [0038], “an image forming apparatus remote control system 1. In this system, an image forming apparatus 10 and a client PC 20 are connected with each other via a LAN 30” [Emphasis added.]; [0041], “The processor 11 further includes software operating for realizing remote control. The processor 11 operating under this software functions as a remote control server using RFB protocol to control the remote control client side” [Emphasis added.]; [0047], “The client PC 20 includes software operating for realizing remote control. The client PC 20 operating under this software operates as a remote control client using RFB protocol.” [Emphasis added.]; [0102], “When it is determined that the fixed period has elapsed from the start of display of the warning screens (step s43: Yes), the remote panel is disconnected from the image forming apparatus 10 side (step s44).” [Emphasis added.]; [0107], “Moreover, when connection of the remote control system is intended during use of the apparatus operation unit, for example, this connection of the remote control system is disconnected after display of the warning screens so as to prevent operation on the terminal operation side. Accordingly, the degree of security increases.” [Emphasis added.] where the remote control system in the client PC (client) is disconnected from the image forming apparatus (server) after the fixed period has elapsed but 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 with the display of the warning screen before the disconnection of the remote control system as taught by IWASE ‘510 because it would increase the degree of security [0107].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 and IWASE ‘510 as applied to claim 3 above, and further in view of Mahaffey et al., US-20160066189-A1 (hereinafter “Mahaffey ‘189”).
Per claim 4 (dependent on claim 3):
Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 and IWASE ‘510 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference.
Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 and IWASE ‘510 does not disclose but Mahaffey ‘189 discloses: The information processing device according to claim 3, wherein the termination alert includes a message that provide a suggestion for an extension procedure, and the processor is configured to, when an extension instruction transmitted from a mobile terminal device carried by the user is received in response to the message, change the predetermined time (FIG. 7, [0106], “The server 111 indicates to the mobile device 101 that there are one or more commands waiting to be sent from the server 111 to the device 101 by utilizing a long-timeout HTTP connection. The mobile device 101 transmits an HTTP request to the server 701. The request contains the response timeout, the maximum time the server may wait before returning a response … If the maximum response timeout is reached without the server having a command ready to be retrieved by the device, the server responds and instructs the mobile device to continue waiting with another long-timeout HTTP adjusts the response timeout. After sending a long-timeout HTTP request to the server, the device waits up to that maximum timeout for a response from the server 708. If the device does not receive a response within the specified response timeout or the device determines that the HTTP connection has been closed without it having received a response, the device decreases the response timeout for the next request 711. If the device receives a response successfully that indicates that there are no commands waiting to be retrieved by the device on the server, the device increases the response timeout for the next request 710.” [Emphasis added.] where the device sends the long-timeout HTTP request (extension instruction) after increasing (or decreasing) the response timeout for the next request, depending upon whether the mobile device receives the response (message) that indicates there are no commands to be retrieved on the server or not.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 and IWASE ‘510 with the option of changing the predetermined time for the reconnection time as taught by Mahaffey ‘189 because it would minimize the impact on the mobile device's battery life and reduce the amount of network traffic by dynamically adjusting the response time [0106].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 as applied to claim 1 above, and further in view of Bulfer et al., US-5736932-A (hereinafter “Bulfer ‘932”).
Per claim 7 (dependent on claim 1):
Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 does not disclose but Bulfer ‘932 discloses: The information processing device according to claim 1, wherein the processor is configured to, when the number of times of reconnection of the remote desktop connection reaches an upper limit, disable the reconnection (“if system 30 finds that the user identification information supplied by the user is not valid (e.g., it does not correspond to any information in a list of valid user identifications stored in system 30), then system 30 may either terminate connection 20 or prompt the user to try again, and if after a predetermined number of attempts the user is still not able to enter valid user identification information, then system 30 may terminate connection 20” [Emphasis added.]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 with the termination of connection after a predetermined number of attempts as taught by Bulfer ‘932 because it would achieve a higher level of security by requiring further user access validations.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 as applied to claim 1 above, and further in view of Sheller et al., US-20140282893-A1 (hereinafter “Sheller ‘893”).
Per claim 9 (dependent on claim 1):
Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 does not disclose but Sheller ‘893 discloses: The information processing device according to claim 1, wherein the processor is configured to set the predetermined time in accordance with an elapsed time from termination to reconnection of the remote desktop connection (FIG. 1, [0037], “session length mapping 150 contains absolute session times, and two or more sets of session length data, which are associated with two or more sets of prior user sessions, respectively. In this embodiment, the two or more sets of prior user sessions are distinguished by context attributes, or a combination of context attributes … Examples of context … time of day ( e.g., exact such as 8: 15 am or course such as 'morning') … location of the client ( e.g., Global Positioning System (GPS), WiFi triangulation, home, work, park, commute, etc.) …  a type of application being executed ( e.g., word processing, browser, video games, social media, etc.) … a network to which the client is connected, and a device to which the client is connected“[Emphasis added.]; [0044], “authentication engine 130 may also include score update module 132 for reducing (or decaying) an authentication confidence score of an active user session … an authentication confidence score can be configured as a numerical representation of a confidence level of whether the authorized user is still present at client 100. As time passes, the confidence level may be reduced absent other evidence that can restore authentication” [Emphasis added.]; [0054], “Decay agent 140 can obtain values, v0 and v1, from session length mapping 150 … Thus, decay agent 140 could use times t0 and t1 to query session length mapping 150 for the corresponding values v0 and v1” [Emphasis added.]; FIG. 2, [0067], “at 202, where a triggering event is detected. A triggering event could be detected, for example, by decay module 140 when authentication engine 130 requests a new decay rate based on certain session times. Another triggering event could be the expiration of a predetermined interval of time after which anew decay rate is to be calculated” [Emphasis added.]; [0068], “at 204, a beginning time t0 and an ending time t1 of a selected interval of an active user session are identified, in absolute session time … the absolute session time of the last positive authentication and the current absolute session time of the active user session may be used as beginning time t0 and ending time t1, respectively” [Emphasis added.]; [0069], “ending time t1 could be a future absolute session time if such a calculation is desired … One possible approach for this configuration includes authentication engine 130 determining the next possible session time (in the future) of the user session when a typical user activity should end, based on the historical session length data. This future session time may coincide with a reduction in authentication confidence. Therefore, authentication engine may 'go to sleep' until the future session time arrives. At that point, authentication engine could 'wake up' and request a decay rate from decay agent 140” [Emphasis added.]; [0070], “Once times t0 and t1 have been identified, at 206, decay agent 140 can obtain values that are mapped to times t0 and t1 in session length mapping 150” [Emphasis added.]; [0071], “At 208, decay agent 140 may calculate a decay rate, which is the probability that, if a user was on a session at t0, then the user is on the same session at t1 , using an equation such as: P=v1/v0” [Emphasis added.]; [0072], “again to 202, if the detected triggering event is the termination of a user session, then flow may pass to 214. At 214, session length update module 136 may update session length mapping 150 with session length data associated with the terminated user session. In one example, the portion of session length mapping 150 that corresponds to how long the user session lasted is increased” [Emphasis added.] where t0 (beginning time) and t1 (ending time) in the active user session are used by the decay agent for querying the session length mapping for the corresponding values v0 and v1 in order to calculate the decay rate (probability) based on the equation P=v1/v0. The absolute session time of the last positive authentication can be t0. In other words, the time when a previous session was connected/terminated and the user is positively authenticated is used to determine the session interval of the current user session (predetermined time) since the session length mapping is updated with different historical session length data as [0069].).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Joa ‘570 in view of CHANG ‘544 and Girdhar ‘806 with an elapsed time from a previous session to a current session for determination of the session interval as taught by Sheller ‘893 because it would improve client-based user authentication by using behavioral analysis that continuously performs checks to determine whether the user is still present at the client [0017][0018].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491